Citation Nr: 1732942	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  11-08 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial compensable rating for headaches.

2.  Entitlement to an initial compensable rating, and to a rating in excess of 20 percent from June 30, 2016, for a lower back disability.

3.  Entitlement to an initial rating in excess of 10 percent, and to a rating in excess of 20 percent from June 30, 2016, for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1995 to August 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for all three claims.  Jurisdiction was subsequently transferred to the Seattle, Washington, RO.

The Board previously remanded this matter for additional development in April 2016.  The development has been completed with respect to the claims being decided.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The evidence of record reflects that the Veteran's service-connected headaches were characterized by frequent prostrating attacks of at least once per month, but were not productive of severe economic inadaptability.

2.  Prior to June 30, 2016, the Veteran's lower back disability was manifested by full but objectively painful motion.

3.  From June, 30, 2016, the Veteran's lower back disability was manifested by constant pain and range of motion greater than 30 degrees, but not greater than 60 degrees, and a combined range of motion not greater than 120 degrees.

4.  Prior to June 30, 2016, the Veteran's right shoulder disability was manifested by pain with movement greater than 90 degrees without any loss of range of motion.

5.  From June 30, 2016, the Veteran's right shoulder disability is manifested by pain, limited range of motion of flexion of 170 degrees, abduction of 170 degrees, external rotation of 85 degrees, and flare ups that cause increased pain and further limitation of motion by five to 20 degrees.


CONCLUSION OF LAW

1.  The criteria for an initial 30 percent disability rating for service-connected headaches have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

2.  Prior to June 30, 2016, the criteria for an initial rating of 10 percent for a lower back disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2016).

3.  From June 30, 2016, the criteria for a rating in excess of 20 percent for a lower back disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2016).

4.  Prior to June 30, 2016, the criteria for a rating is excess of 10 percent for a right (major) shoulder disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R.   §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5203 (2016).

5.  From June 30, 2016, the criteria for a rating is excess of 20 percent for residual, fracture of the right (major) shoulder disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5203 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Merits of the Claim

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

I. Headaches

The Veteran seeks an initial compensable rating for his service-connected headaches.

The Veteran's headaches have been rated under Diagnostic Code 8100 concerning migraine headaches.  Under Diagnostic Code 8100, headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling; with characteristic prostrating attacks occurring on an average once a month over the last several months are rated 30 percent disabling; with characteristic prostrating attacks averaging one in two months over the last several months are rated as 10 percent disabling; and with less frequent attacks are assigned a 0 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

VA regulations do not define "prostrating," nor has the Court of Appeals for Veterans Claims (Court).  Cf. Fenderson, 12 Vet. App. 119 (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

In a May 2009 VA examination, the Veteran reported experiencing regular headaches since 1997 with symptoms of throbbing from the neck to head, slight nausea, and slight sensitivity.  He stated that when the headaches occur, he must stay in bed and is unable to resume physical activity until his symptoms subside.  The Veteran stated that he experiences such headaches approximately two times per month.
In a September 2010 VA treatment record, the Veteran stated he experienced migraine headaches approximately once per month.  He described symptoms of throbbing with sensation of pressure, phonophobia, and nausea.

In a June 2016 VA examination, the Veteran stated that he experiences three to five debilitating headaches per month lasting anywhere from 30 minutes to several hours.  As a result of the headaches, he has missed a total of three to five days of work over the past year.  The Veteran describes symptoms of phonophobia, nausea, paresthesia and sometimes neck spasm.

The Board recognizes that the Veteran's statements regarding the extent of the activities he can undertake while experiencing a migraine are inconsistent.  In earlier examinations, the Veteran stated that he was unable to resume physical activity until the headache subsides, but in the July 2016 examination he described three to five "debilitating" headaches per month, while stating that he has only missed three to five days of work as a result of the headaches over the past year.

Regardless of the inconsistencies, the Board finds that the Veteran is entitled to a 30 percent rating, but no greater, for his headaches, for the entire appeals period.  During the appeals period, the Veteran consistently complained of recurring headaches with nausea and throbbing pain occurring between one and three to five times per month and lasting between 30 minutes and several hours.  In this regard, the Veteran is competent to report the symptoms of the headaches that he has experienced over time.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Because the Veteran's statements have been consistent that the headaches have occurred at least once per month for the entire appeals period, and because there is no evidence that the headaches have caused the Veteran severe financial inadaptability so as to warrant a 50 percent rating, the Board finds that a 30 percent rating for the entire appeals period is warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Resolving all doubt in the Veteran's favor, the Board finds that a 30 percent rating for the Veteran's headaches is warranted for the entire appeals period.


II. Lower Back

The Veteran seeks an initial compensable rating, as well as a rating in excess of 20 percent from June 30, 2016, for a lower back disability.

VA's Rating Schedule evaluates disabilities of the spine pursuant to a General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2016).

That formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings are assigned:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is awarded when (1) forward flexion of the cervical spine is limited to 15 degrees or less or (2) there is favorable ankylosis of the entire cervical spine.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note 2, General Rating Formula for Diseases and Injuries of the Spine.

When determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on any functional loss of use of the affected part.  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The factors of joint disability include more movement than normal, less movement than normal, weakened movement, incoordination, excess fatigability, painful movement, swelling, deformity, or disuse atrophy.  38 C.F.R. § 4.45.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the Diagnostic Codes pertaining to limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In determining if a higher rating is warranted, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in 38 C.F.R. §§ 4.40 and 4.45.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

a. Prior to June 30, 2016

A February 2008 VA treatment record noted a narrowing intervertebral space
between L5-S1, but no evidence of fracture or subluxation.  The examiner noted palpatory spinal tenderness in the lumbosacral area.  The examiner also noted moderate flexion motion reduction and minimal reduction of extension, left lateral flexion, and right lateral flexion.  Finally, the examiner noted increased right-sided sacroiliac pain with flexion and extension.

The Veteran underwent a May 2009 examination with a private doctor, for which he complained of stiffness and numbness, and near constant "crushing and sharp" pain in his low back and hips which radiated down his right leg.  The pain level from one to 10 was regularly at a six.  He reported no loss of bladder or bowel control.  The condition had not resulted in any incapacitation.  The examiner noted that the Veteran walked with a normal gait.  An examination of the Veteran revealed no evidence of radiating pain on movement, tenderness, or muscle spasm.  The range of motion of the lumbar spine was as follows: flexion to 90 degrees; extension to 30 degrees; right lateral flexion to 30 degrees; left lateral flexion to 30 degrees; right rotation to 30 degrees; left rotation to 30 degrees.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner noted no discomfort or difficulty with range of motion testing; however, range of motion testing after repetitive use was not performed and the examiner provided no findings or opinion as to the impact of pain on the Veteran's range of motion.

Resolving all doubt in favor of the Veteran, the Board finds that, prior to June 30, 2016, the symptoms of his service-connected lumbar spine were manifested by constant pain and have been fairly consistent (and have been objectively corroborated on VA treatment notes and private medical evidence).  Accordingly, as range of motion testing after repetitive use was not performed on the May 2009 examination, the Board finds that forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees has been approximated based on the Veteran's complaints of constant pain for the appeal period prior to June 30, 2016.  See 38 C.F.R. § 4.71a, Code 5242.  The clinical evidence and the Veteran's competent complaints of pain reflect a disability picture more consistent with the higher 10 percent rating, when considering the factors set forth in DeLuca.  8 Vet. App. 202; 38 C.F.R. §§ 4.40, 4.45, 4.59.

After a review of the totality of the competent medical evidence and lay statements on file regarding the Veteran's lumbar spine symptomatology, and after resolving all doubt in favor of the Veteran, the Board finds that the criteria for an increased disability rating of 10 percent, but no higher, prior to June 30, 2016, for his lumbar spine disability have been met.  

b. From June 30, 2016

The Veteran underwent a June 2016 VA examination where he was diagnosed with degenerative arthritis of the spine.  The Veteran reported flare-ups and functional loss with increased pain when lifting, carrying, and bending.  The range of motion of the lumbar spine was as follows: forward flexion to 60 degrees; extension to 0 degrees; right lateral flexion to 10 degrees; left lateral flexion to 10 degrees; right lateral rotation to 50 degrees; left lateral rotation to 50 degrees.  The examiner noted the Veteran had decreased motion due to pain, and that pain caused functional loss.  The examiner also noted moderate pain on palpation on the S.I. joints.  

The evidence does not demonstrate that the symptoms are productive of forward flexion of the thoracolumbar spine limited to 15 degrees or less or favorable ankylosis of the entire thoracolumbar spine as to warrant a 30 percent rating from June 30, 2016, even after consideration of pain, weakness and other symptoms.

The Board is aware of the Veteran's credible complaints of lumbar spine pain.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 470 (1994).  The Veteran is not, however, competent to identify a specific level of disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal.  The medical findings directly address the criteria under which lumbar spine disabilities are evaluated.

As such, the Board finds that the criteria for an increased disability rating in excess of 20 percent from June 30, 2016, for a lumbar spine disability have been met.  

III.  Shoulder

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2016).  In this case, the rating schedule does not provide a specific diagnostic code for a right shoulder partial tear with pain and limitation of motion, so the Veteran's shoulder disability has been rated analogously under Diagnostic Code 5203 for clavicle or scapula impairment of the shoulder.

The Veteran was service-connected for a right shoulder disability in his dominant arm in September 2009 and assigned a 10 percent disability rating, from August 21, 2009.  In July 2016, the Veteran's disability rating increased to 20 percent effective June 30, 2016, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5203.
As detailed above, in determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on any functional loss due to pain, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  38 C.F.R. §§ 4.40, 4.45.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under Diagnostic Code 5203, a 10 percent rating is assigned for impairment of the clavicle or scapula where the impairment is manifested by a malunion of the clavicle or scapula or the nonunion of the joint without loose movement.  A 20 percent rating is warranted if there is a nonunion of the joint with loose movement or a dislocation of the joint.  Alternatively, the condition can be rated on functional impairment of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2016).

In this case, contiguous joint of the right shoulder is rated under functional impairment.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5201 (limitation of arm motion in the dominate arm), an evaluation of 20 percent requires limitation of arm motion at shoulder level.  A 30 percent rating requires limitation of arm motion midway between side and shoulder level.  A 40 percent rating requires limitation of arm motion to 25 degrees from the side.

The Board has also considered the potential application of other diagnostic codes.  In particular, the Board notes that additional criteria for rating shoulder disabilities are available under Diagnostic Codes 5200 (for disabilities involving ankylosis of the scapulohumeral articulation) and 5202 (for impairment of the humerus).  The criteria under Diagnostic Code 5200 are inapplicable in this case because the evidence does not show the presence of any ankylosis in the Veteran's right shoulder.  The criteria under Diagnostic Code 5202 are inapplicable because the evidence does not show that the Veteran experiences recurrent dislocation of the humerus, nonunion of the humerus, or loss of the head of the humerus. Accordingly, Diagnostic Codes 5200 and 5202 will not be considered in connection with this appeal.

For VA compensation purposes, normal range of motion for the shoulder is 180 degrees of forward flexion, 180 degrees of abduction, and 90 degrees of external and internal rotation.  See 38 C.F.R. § 4.71, Plate I.  Forward flexion and abduction to 90 degrees amounts to "shoulder level."  

a. Prior to June 30, 2016

The Veteran seeks an increase in his initial disability rating, currently evaluated as 10 percent disabling prior to June 30, 2016.  

The Veteran underwent a VA medical examination in May 2009 in which he reported having torn the tendon in his right shoulder in March 2009 while on active duty.  The Veteran reported spontaneous pain in the shoulder approximately six times per day, and that he experienced loss of strength and weakness.  He reported no easy fatigability, pain, impairment of coordination, or inability to control movement.  He reported the functional impairment of having difficulty pushing, pulling, and picking up weights.

A July 2015 VA treatment record noted right shoulder pain, but full range of motion and normal strength in the shoulder.

A September 2015 VA physical therapy consultation report noted tightness, throbbing, and pain in the right shoulder.  Myotomal testing conducted at the session found normal shoulder elevation and abduction, and no movement loss in shoulder flexion or abduction.

An October 2015 VA treatment record noted right shoulder tenderness and pain that interferes with his work as an MRI technician and in lifting heavy objects.

Additionally, the medical evidence of record indicates that the Veteran underwent numerous physical therapy, chiropractic, and massage sessions to alleviate chronic pain in his right shoulder between 2010 and 2016.

The evidence of record shows that prior to June 30, 2016, the Veteran's right shoulder disability, which affects his dominant upper extremity, was manifested by continuous pain, sporadic loss of strength and weakness, and no loss of range of motion.  However, no medical evidence of record suggests that the Veteran experienced any functional loss as a result of his pain.

The Board finds that these symptoms most closely approximate a 10 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5203.  While the record is clear that his right shoulder condition was marked by pain, tenderness, and weakness, these symptoms are contemplated by the diagnostic criteria.  Id.  The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  DeLuca, 8 Vet. App. at 202.  However, there is no indication that the Veteran experienced functional loss.  Further, a 20 percent rating is not warranted under the diagnostic criteria because the evidence does not show arm motion limited to shoulder level (approximately 90 degrees), recurrent dislocation, a malunion of the humerus, or a nonunion of the clavicle or scapula with loose movement.  38 C.F.R. § 4.71a, Diagnostic Codes 5299-5203.  

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the assignment of greater than the currently assigned 10 percent disability rating for the Veteran's service-connected right shoulder condition prior to June 30, 2016.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. From June 30, 2016

As stated above, the Veteran seeks an increase in his service-connected right shoulder disability, currently evaluated as 20 percent disabling effective June 30, 2016, the date a VA medical examination determined that his condition was worsening.

The June 2016 VA examination found that the Veteran experiences pain on weight bearing, localized tenderness or pain on palpation of the joint, and limited overhead motion due to pain.  Range of motion testing was as follows: flexion to 170 degrees; abduction to 170 degrees; external rotation to 85 degrees; and internal rotation to 90 degrees.

Based on the medical evidence of record since June 30, 2016, the Board finds that the disability rating of 20 percent most closely resembles the Veteran's current symptoms.  The Veteran has experienced worsening symptoms of loss of range of motion and increased painful motion.  Because the Veteran has experienced functional loss due to pain on movement of a joint, his evaluation may not be less than 20 percent, which is the maximum rating under Diagnostic Code 5203.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5203; DeLuca, 8 Vet. App. at 202.  

The Board has also considered a higher evaluation of 30 percent under Diagnostic Code 5201.  See 38 C.F.R. § 4.7.  However, a 30 percent rating under Diagnostic Code 5201 is not warranted unless the Veteran's limitation of motion precludes him from lifting his arm past midway between his side and shoulder level.  As the evidence of record does not indicate that the Veteran's limitation of motion is nearly so severe, the Board finds that the Veteran's claim of entitlement to an increased rating in excess of 20 percent from June 30, 2016, must be denied.

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the assignment of greater than the currently assigned 20 percent disability rating for the Veteran's service-connected right shoulder condition from June 30, 2016.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55 (1990).


ORDER

A 30 percent rating for the entire appeals period for headaches is granted.

A 10 percent rating for a lumbar spine disability prior to June 30, 2016, is granted.

A rating in excess of 20 percent for a lumbar spine disability prior to June 30, 2016, is denied.

A rating in excess of 10 percent for a right shoulder disability prior to June 30, 2016, is denied.

A rating in excess of 20 percent for a right shoulder disability from June 30, 2016, is denied.



____________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


